Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2020 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group 2, Claims 1, 4, 5, and 28-33 in the reply filed on 2/14/2020 is acknowledged. Claims 39 and 40 are new and are examined with the elected group. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US Patent 10,573,056) as evidenced by Holzbach (US Patent 8,736,675), in view of Ogino (US Patent 7,782,299).

	Regarding Claim 1, Burnett (US Patent 10,573,056) discloses a light field ( LF) display system (multi-view display system 100, Fig. 1, Column 6 line 19 – Column 9 line 8; autostereoscopic light field display system, Fig. 2, Column 9 line 8 – Column 10 line 27) comprising:
	a LF display assembly (light-field display, Column 7 lines 1-6) that includes a plurality of LF display modules (array of hogels of a light-field display, Column 7 lines 1-6; Column 9 line 38 – Column 10 line 27) and each of the LF display modules includes a respective electronic display and a respective display surface and the plurality of LF display modules are coupled together such the display surfaces together form a seamless display surface (display modules as described in the ‘005 application and the ‘675 patent, incorporated by reference, Column 10 lines 25-27; evidence from ‘675 patent “Holzbach” below), and the plurality of LF display modules (array of hogels of a light-field display, Column 7 lines 1-6; Column 9 line 38 – Column 10 line 27) is configured to present one or more holographic objects (multiple hogel images, Column 10 lines 25-45) at a plurality of locations (each hogel position, Column 11 lines 20-30) relative to the seamless display surface (optics 284, Fig. 2, Columns 10 lines 10-30), wherein one or more of the locations (2D array of hogel images, Column 10 line 54 – Column 11 line 30) are between the seamless display surface (optics 284, Fig. 2, Columns 10 lines 10-30) and a viewing volume of the seamless display surface (light-rays originating on either side of an image plane, Column 11 lines 10-30), and holographic objects presented between the seamless display surface and the viewing volume (2D array of hogel images, Column 10 line 54 – Column 11 line 30) are presented as real images (full parallax 3D scene perspective correct for all views/viewers within the light-field display’s projection frustum field of view, Column 10 lines 10-30), wherein a real image of a holographic object is formed from a plurality of light rays emitted from the surface (optics 284 micro-lenses angularly distribute light-rays, Column 10 lines 11 - 27) that converges at a location of a surface of the holographic object such that the plurality of light rays appears to leave the surface of the holographic object from a perspective of a viewer (the direction and wavelength of each ray passing through each point in the space, Column 10 lines 54-61), and different perspectives of the surface of the holographic object are visible from different locations (multi view, Column 11 lines 60-end; viewpoint specific eye space, Column 13 lines 43-65, Column 17 lines 1-end) within the viewing volume (view volume, Column 11 lines 60-end; viewpoint specific eye space, Column 13 lines 43-65; view volume definition, Column 17 lines 55-end).
Holzbach (US Patent 8,736,675) provides evidence that Burnette discloses each of the LF display modules (each single module (hogel, abstract), Fig. 2, Column 9 lines 25-40) includes a respective electronic display (emissive display 200, Fig. 2, Column 9 lines 25-40) and a respective display surface (aperture mask 230, Fig. 2, Column 9 lines 25-40) and the plurality of LF display modules (array of active hogels, Column 11 lines 1-25) are coupled together such the display surfaces together form a seamless display surface (seamless assembly with other modules, Column 11 lines 1-25).
Burnett does not explicitly disclose, but Ogino (US Patent 7,782,299) teaches wherein the assembly is mounted on an internal surface of an interior of a vehicle (display 14, Column 3 line 45 – Column 14 line 40, Fig. 2, mounted in a vehicle, Column 3 lines 5-15, Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the application was filed to install the light field display of Burnett in a vehicle because Ogino suggests that such an installation can provide entertainment and other engaging activities for passengers of a vehicle (Column 2 line 55 – Column 3 line 21).

	Regarding Claim 40, Burnett (US Patent 10,573,056) discloses the LF display system of claim 1, wherein a first LF display module and a second LF display module adjacent to the first LF display module is configured to present a first holographic object, wherein a first portion of the first holographic object is generated by light rays emitted by the first LF display module and a second portion of the first holographic object is generated by light rays emitted by the second LF display module (e.g., Fig. 5E: only part of the car is in the view-space of the hogel 575; the other parts of the car have to be presented by adjacent hogels; see also Fig. 6 for parallel pipelines 602a-602n each rendering for a particular hogel, Column 23 line 20 – Column 25 line 55).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US Patent 10,573,056) as evidenced by Holzbach (US Patent 8,736,675), in view of Ogino (US Patent 7,782,299).

	Regarding Claim 4, Burnett (US Patent 10,573,056) discloses the LF display system of claim 1, wherein the seamless display surface (array of hogels of a light-field display, Column 7 lines 1-6; Column 9 line 38 – Column 10 line 27, Fig. 6) includes a plurality of surface locations (hogel, Column 23-24, Fig. 6), and each surface location (e.g., position of hogel, Column 24 lines 45-47, Fig. 6) is configured to project a portion of holographic content (hogel images, Column 23 line 29-31, Fig. 6) along an optical axis defining an axis of symmetry for light leaving the display surface at that location (orientation of hogel, Column 24 lines 45-47; hogel frustum Figs. 5E, 5F).
Burnett does not explicitly disclose, but Li (EP 2,482,117) teaches the plurality of surface locations (array of holographic optical elements, Figs. 1, 8, 9, [0037], [0040]-[0043]) comprising a first subset of the surface locations (microlenses, Figs. 1, 8, 9, [0037], [0040]-[0043]) with an optical axis that is tilted at a first angle relative to the normal to the display surface (microlens with oblique optical axis, Figs. 1, 8, 9, [0037], [0040]-[0043]).
It would have been obvious to one of ordinary skill in the art before the application was filed to design the hogel array of Burnett with some hogels at oblique optical axes because Li teaches that it introduces random constructive interference that produces a display with higher energy efficiency, better image quality, and lower manufacturing cost [0004].

	Regarding Claim 5, Burnett (US Patent 10,573,056) discloses the LF display system of claim 4.
Burnett does not explicitly disclose, but Li (EP 2,482,117) teaches wherein a second subset of the plurality of surface locations projects a different portion of the holographic content along an optical axis that is tilted at a second angle relative to the normal to the display surface (microlens with oblique optical axis, Figs. 1, 8, 9, [0037], [0040]-[0043]).

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US Patent 10,573,056) as evidenced by Holzbach (US Patent 8,736,675), in view of Ogino (US Patent 7,782,299) and Maekawa (US PG Publication 2010/0128271).

	Regarding Claim 28, Burnett (US Patent 10,573,056) discloses the LF display system of claim 1, wherein the object to be projected 8is a holographic object volume (hogel images) of the plurality of LF display modules (hogels) from the seamless display surface (hogel images displayed by 2D array of hogels, Column 7 lines 1-6; Column 9 line 38 – Column 10 line 27; display modules as described in the ‘005 application and the ‘675 patent, incorporated by reference, Column 10 lines 25-27; evidence in Holzbach provided above, in the map of Claim 1).
Burnett does not explicitly disclose, but Ogino (US Patent 7,782,299) teaches wherein the wherein the location is a vehicle (display 14, Column 3 line 45 – Column 14 line 40, Fig. 2, mounted in a vehicle, Column 3 lines 5-15, Fig. 2).
Burnett does not explicitly disclose, but Maekawa (US PG Publication 2010/0128271) teaches wherein the object to be projected 8is relayed (transmission through real mirror imaging optical system 3 [0039], Fig. 1) to an offset position around a virtual display surface (real image P2 [0039, Fig. 1) which is closer to the occupants of the location (closer from viewing direction indicated by black arrow [0039], Fig. 1) than the display surface (original object O to be projected, Fig. 1 [0039]).
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the display of Burnett with the relay lens system of Maekawa because Maekawa teaches that the relay system makes possible projecting the image to a far away location with universal choice in selecting the location [0011].

	Regarding Claim 29, Burnett (US Patent 10,573,056) discloses the LF display system of claim 28, wherein the object to be projected 8is the holographic object volume of the plurality of LF display modules (hogel images displayed by 2D array of hogels, Column 7 lines 1-6; Column 9 line 38 – Column 10 line 27; display modules as described in the ‘005 application and the ‘675 patent, incorporated by reference, Column 10 lines 25-27; evidence in Holzbach, Claim 1).
Burnett does not explicitly disclose, but Maekawa (US PG Publication 2010/0128271) teaches wherein the object to be projected is relayed using at least one of a dihedral corner reflector (transmission through real mirror imaging optical system 3 [0039], Fig. 1) using at least one of a dihedral corner reflector (dihedral corner reflector [0039]).

	Regarding Claim 30, Burnett (US Patent 10,573,056) discloses the LF display system of claim 28, wherein the holographic object volume of the plurality of LF display modules 
Burnett does not explicitly disclose, but Maekawa (US PG Publication 2010/0128271) teaches wherein the object to be projected is relayed using a beamsplitter and a retroreflector (transmission through real mirror imaging optical system 3 [0039], Fig. 1) using a beamsplitter and a retroreflector (half-mirror 41 and retroreflector array 42, Fig. 10).
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the display of Burnett with the relay lens system of Maekawa because Maekawa teaches that the relay system makes possible projecting the image to a far away location with universal choice in selecting the location [0011].

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US Patent 10,573,056) as evidenced by Holzbach (US Patent 8,736,675), in view of Ogino (US Patent 7,782,299) and Schubert (US PG Publication 2019/0378445).

	Regarding Claim 31, Burnett (US Patent 10,573,056) discloses discloses the LF display system of claim 28.
Burnett does not explicitly disclose, but Ogino (US Patent 7,782,299) teaches wherein the location is a vehicle (display 14, Column 3 line 45 – Column 14 line 40, Fig. 2, mounted in a vehicle, Column 3 lines 5-15, Fig. 2).
Burnett does not explicitly disclose, but Schubert (US PG Publication 2019/0378445) teaches wherein the location (light field display system 100 presenting to different viewing locations [0085]) includes a first occupant position (viewer located at a first viewing location 140 [0085]) and a second occupant position (viewer located at a second different viewing location 150 [00085]) and the virtual display surface presents a holographic object that is visible from the first occupant position and is not visible from the second occupant position (different images/movies to different locations [0089]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to install the light field display of Burnett in a vehicle because Ogino suggests that such an installation can provide entertainment and other engaging activities for passengers of a vehicle (Column 2 line 55 – Column 3 line 21).
	It would have been obvious to one of ordinary skill in the art before the application was filed to create multiple viewing volumes dedicated to individual viewers because Schubert teaches that it can present to viewers information that is relevant to only them, or increase security and privacy when presenting a scene in a wide view for multiple viewers [0063]. 

	Regarding Claim 32, Burnett (US Patent 10,573,056) discloses discloses the LF display system of claim 1.
Burnett does not explicitly disclose, but Ogino (US Patent 7,782,299) teaches wherein the location is a vehicle (display 14, Column 3 line 45 – Column 14 line 40, Fig. 2, mounted in a vehicle, Column 3 lines 5-15, Fig. 2). 
Burnett does not explicitly disclose, but Schubert (US PG Publication 2019/0378445) teaches wherein the one or more holographic objects includes a first holographic object (first light field image 160 [0085]), and the first holographic object is directed towards a first viewing volume associated with a first position (first viewing location 140 [0085]) within the location (light field display system 100 presenting to different viewing locations [0085]), and does not include (different images, different movies [0089]) a second viewing volume (second different light field image 162 [0085]) that is associated with a second position (second different viewing location 150 [0085]) within the location (light field display system 100 presenting to different viewing locations [0085]).

	Regarding Claim 33, Burnett (US Patent 10,573,056) discloses the LF display system of claim 1.
Burnett does not explicitly disclose, but Ogino (US Patent 7,782,299) teaches wherein the location is a vehicle (display 14, Column 3 line 45 – Column 14 line 40, Fig. 2, mounted in a vehicle, Column 3 lines 5-15, Fig. 2).
Burnett does not explicitly disclose, but Schubert (US PG Publication 2019/0378445) teaches wherein the one or more holographic objects includes a first holographic object (first light field image 160 [0085]), and the first holographic object is directed towards a first viewing volume associated with a first position (first viewing location 140 [0085]) within the location (light field display system 100 presenting to different viewing locations [0085]), and a portion of the first viewing volume overlaps with (area of display that is used to project both images 162 and 160, Fig. 1, triangle area overlapping both views 150 and 140) a second viewing volume that is associated with a second position (second different light field image 162 [0085]; narrow viewing angle presenting information that only some viewers need to see, within a wide viewing angle [0063]) within the location (light field display system 100 presenting to different viewing locations [0085]).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US Patent 10,573,056) as evidenced by Holzbach (US Patent 8,736,675), in view of Ogino (US Patent 7,782,299) and Klug (US Patent 6,631,016).

	Regarding Claim 39, Burnett (US Patent 10,573,056) discloses the LF display system of claim 1.
Burnet does not explicitly disclose, but Klug (US Patent 6,631,016) teaches wherein a first portion of the seamless display surface is curved in at least one dimension (hogel tile on curved substrate, Claim 1).
It would have been obvious to one of ordinary skill in the art before the application was filed to produce the hogels of Burnett on a curved substrate because Klug teaches that it improves the illusion of a suspended image since the image is no longer anchored to a planar surface (Column 1 lines 35-45). 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
OPTICAL SYSTEM;	KNUETTEL, Alexander; US 20190049731 A1
Method for generating computer-generated video holograms in real time by means of propagation; Gitter, Kurt; US 8218210 B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631.  The examiner can normally be reached on M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHADAN E HAGHANI/Examiner, Art Unit 2485